Citation Nr: 0505700	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03 00-293A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on March 15, 2001, and March 29, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1945 to 
July 1958, and from August 1958 to October 1964.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in San Francisco, 
California, which denied the veteran's request for 
reimbursement of private medical expenses incurred on March 
15, 2001, and March 29, 2001.  

In September 2004, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).  The Board then 
remanded his case to the regional office (RO), per his 
request, to schedule him for a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often called a travel Board hearing.  It was held in 
December 2004, and a transcript of the proceeding is of 
record.


FINDINGS OF FACT

1.  At the time of the March 2001 hospitalizations at issue, 
the veteran had a combined rating of 70 percent for service-
connected arthritic conditions and a total disability rating 
based on individual unemployability (TDIU).

2.  On March 15, 2001, the veteran had a cerebral vascular 
accident (stroke), and on March 29, 2001, he had a myocardial 
infarction (heart attack); paramedics took him to Seton 
Medical Center after being told by the nearest VA hospital 
that it could not accept and accommodate him.  

3.  The private care rendered at Seton Medical Center on 
March 15, 2001, and March 29, 2001, was for medical 
emergencies and a VA facility was not feasibly available.

CONCLUSION OF LAW

The criteria are met for payment of the private medical 
expenses, including transportation expenses, incurred on 
March 15, 2001, and March 29, 2001.  38 U.S.C.A. § 1728 (West 
2004); 38 C.F.R. § 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the VCAA because, even if there has not been, it is 
merely inconsequential.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).



Factual Background

The veteran has had a combined rating of 70 percent for 
service-connected arthritic conditions effective since July 
1995.  He also has had a TDIU effective since November 1997.

The veteran testified that he had a cerebral vascular 
accident (stroke) on March 15, 2001 (see transcript of 
hearing, pg. 4).  His daughter testified that she called 911, 
and that she and her mother told paramedics that her father 
was a disabled veteran (pg. 5).  The nearest VA hospital was 
30 minutes away (pg. 5).  The paramedics called the VA 
hospital in San Francisco and were told to take him to the 
nearest hospital because they did not have room and could not 
accept him (pg. 5-6).  So he was taken to Seton Medical 
Center (pg. 6).  His daughter testified that her father also 
had a myocardial infarction (heart attack) on March 29, 2001, 
and the paramedics again were called (pg. 9).  And again, 
they contacted the nearest VA hospital and were told to take 
him to the nearest hospital because the emergency center 
could not accept him (pgs. 9-10).

The veteran submitted the following bills:  an ambulance bill 
in the amount of $774.90 for services rendered on March 15, 
2001, bills from Seton Medical Center in the amount of 
$792.00 (after Medicare) and $325.00 for services rendered on 
March 15, 2001, and an ambulance bill in the amount of 
$789.90 for services rendered on March 29, 2001.

Governing Statutes and Regulations

Under certain circumstances, VA will reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such care or services - even if it was 
not previously authorized.  38 U.S.C.A. § 1728 (West 2004).  
Under 38 C.F.R. 
§ 17.120, reimbursement is available under the following 
circumstances:

(a)	For veterans with service connected 
disabilities.  Care or service not previously 
authorized were rendered to a veteran in need of 
such services:  (1) For an adjudicated service-
connected disability; (2) For nonservice-connected 
disabilities associated with and held to be 
aggravating an adjudicated service-connected 
disability; (3) For any disability of a veteran 
who has a total disability permanent in nature 
resulting from a service connected disability 
(does not apply outside of the States, 
Territories, and possessions of the United States, 
the District of Columbia, and the Commonwealth of 
Puerto Rico); (4) For any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 
U.S.C. ch. 31 and who is medically determined to 
be in need of hospital care or medical services 
for any of the reasons enumerated in § 17.48(j); 
and

(b)	In a medical emergency.  Care and services is 
not previously authorized were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health, and

(c)	When Federal facilities are unavailable.  VA 
or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand 
or obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable or treatment had been or 
would have been refused.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The VAMC denied the veteran's request for reimbursement 
because he had not been granted service connection for the 
conditions that were treated at Seton Medical Center - 
namely, the stroke and heart attack.  Under 38 C.F.R. 
§17.120(a)(3), however, he may be reimbursed for any 
disability so long as he has a total disability rating.  And 
he meets this criterion because he has had a TDIU since 
November 1997.  



Furthermore, the care provided by the ambulance services and 
Seton Medical Center was rendered in a medical emergency.  On 
March 15, 2001, as mentioned, the veteran had a stroke and on 
March 29, 2001, he had a heart attack.  Obviously, any delay 
in treatment would have been hazardous to his life and 
health.  See 38 C.F.R. § 17.120(b) (2004).

And finally, the Board finds that VA or other Federal 
facilities were not feasibly available.  The veteran and his 
daughter testified that the VA hospital refused emergency 
care on both occasions, and told the paramedics, instead, to 
take him to the nearest hospital.  He also testified that the 
VA hospital was 30 minutes from his house.  Given these 
statements and the nature of the medical emergency, it would 
not have been reasonable, sound, wise or practicable to 
attempt to use the VA facility or to obtain prior VA 
authorization.

In sum, the Board finds the veteran had met the criteria 
necessary for reimbursement of medical costs under 38 C.F.R. 
§ 17.120.  

ORDER

The veteran's claim for reimbursement for the costs of 
medical care, including transportation costs, provided on 
March 15, 2001, and March 29, 2001, is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


